DETAILED ACTION
This communication is a non-final office action on the merits on patent application 16/724702, attorney docket 1500-12, which has a claimed effective filing date of 5/10/2019, claiming priority from Provisional Application 62845924 and is assigned to SAMSUNG ELECTRONICS CO., LTD.  The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1 – 20 of which claims 1, 11 and 17 are independent, are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 4, 6-14 and 17-19 are rejected under 35 U.S.C. 102a2 as being anticipated by Lee et al.  (U.S. 2020/0176611).

As for claim 1,
Lee teaches a method of forming a vertical field-effect transistor (VFET) device, the method comprising:
 Forming in figure 1 a first channel region (PFET 102 side, 106, right) and a second channel region (PFET 102 side, 106, center) on a substrate (108), wherein the first and second channel regions protrude from the substrate;
 Forming in figure 2, a liner (202) on the substrate and the first and second channel regions;
 forming in figure 4, a recess (404) in the substrate between the first and second channel regions by removing a portion of the liner and a portion of the substrate;
 forming in figure 5 a bottom source/drain region (502) in the recess of the substrate ([0050]);
 forming in figure 7, a capping layer (702) on the bottom source/drain region;
 removing the liner (in figure 11) and the capping layer (in figures 8, 9 and 10);
 forming in figure 12 a spacer (1210) on the substrate and the bottom source/drain region;
 and forming in figure 13b a gate structure (1310/1316) on side surfaces of the first and second channel regions, wherein the spacer extends between the gate structure and the substrate.

As for claim 4, 
Lee teaches the method of Claim 1, wherein the capping layer comprises a material different from the liner. (Fin spacer is SiN [0045]; and line 702 is Ti [0058]).

As for claim 6, 
Lee teaches the method of Claim 1, wherein removing the liner and the capping layer does not change a profile of an upper surface of the bottom source/drain region (it remain flat in figure 11).

As for claim 7,
Lee teaches the method of Claim 1, wherein forming the spacer comprises forming the spacer (contacting the side surfaces of the first second channel regions (shown in figure 12).

As for claim 8, 
Lee teaches the method of Claim 7, wherein forming the spacer comprises forming the spacer having a unitary structure (formed in one process [0070]).

As for claim 9,
Lee teaches the method of Claim 1, wherein forming the spacer comprises forming the spacer to not protrude into the bottom source/drain region (they are flat in figure 12).

As for claim 10,
Lee teaches the method of Claim 1, wherein forming the bottom source/drain region comprises forming the bottom source/drain region comprising an upper surface that is exposed by the substrate, and wherein the upper surface of the bottom source/drain region is free of a recess (shown in figure 8).

As for claim 11,
Lee teaches a method of forming a vertical field-effect transistor (VFET) device, the method comprising:
 Forming in figure 1 a first channel region (PFET 102 side, 106, right) and a second channel region (PFET 102 side, 106, center) on a substrate (108), wherein the first and second channel regions protrude from the substrate;
 Forming in figure 2, a liner (202) on the substrate and the first and second channel regions;
 forming in figure 4, a recess (404) in the substrate between the first and second channel regions by removing a portion of the liner and a portion of the substrate;
 forming in figure 4, a recess (404) in the substrate between the first and second channel regions by removing a portion of the liner and a portion of the substrate;
wherein the bottom source/drain region comprises an upper surface that is exposed by the substrate, (top surface is not covered by the substrate);
 removing the liner (in figure 11), 

 forming in figure 12 a spacer (1210) on the substrate and the bottom source/drain region after removing the liner;
 and forming in figure 13b a gate structure (1310/1316) on side surfaces of the first and second channel regions, wherein the spacer extends between the gate structure and the substrate.

As for claim 12,
Lee teaches the method of Claim 11, wherein removing the liner does not form a recess in the upper surface of the bottom source/drain region.  (it remain flat in figure 8).

As for claim 13,
.Lee teaches the method of Claim 11, wherein the spacer does not include a protruding portion protruding into the bottom source/drain region (shown in figure 12).

As for claim 14,
Lee teaches the method of Claim 11, further comprising  in figure 7, forming a capping layer (702) on the bottom source/drain region before removing the liner, wherein removing the liner comprises removing the liner and the capping layer (both are removed before forming the spacer).

As for claim 17
Lee teaches a method of forming a vertical field-effect transistor (VFET) device, the method comprising:
Forming in figure 1 a first channel region (PFET 102 side, 106, right) and a second channel region (PFET 102 side, 106, center) on a substrate (108), wherein the first and second channel regions protrude from the substrate;
forming a bottom source/drain region (404) in figure 5 in the substrate (108) between the first and second channel regions (106), wherein the bottom source/drain region comprises an upper surface exposed by the substrate, and the upper surface of the bottom source/drain region is free of a recess(shown in fig 5);
 forming in figure 12, a spacer (1210) on the substrate and the bottom source/drain region, wherein the spacer has a unitary structure and contacts side surfaces of the first and second channel regions (shown in figure 12, and formed by a single process flow  [0070]);
  and forming in figure 13b a gate structure (1310/1316) on side surfaces of the first and second channel regions, wherein the spacer extends between the gate structure and the substrate.

As for claim 18,
Lee teaches the method of Claim 17, wherein forming the spacer comprises forming the spacer to not protrude into the bottom source/drain region (flat bottom surface shown in figure 12).

As for claim 19,
Lee teaches the method of Claim 17, further comprising in figure 7, a capping layer (702) on the bottom source/drain region before forming the spacer.

Allowable Subject Matter

Claims 2, 3, 5, 15, 16 and 20 are objected too as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As for claim 2, the prior art does not teach or make obvious a capping layer formed on the bottom source/drain by an epitaxial process that is removed prior to forming the spacer.  Claim 3 depends from claim 2 and carries the same novel limitation.
As for claims 5 and 15, the prior art does not teach or make obvious a capping layer formed on the bottom source/drain that is only partially removed and forming the spacer on the remaining portion of the capping layer.  
As for claims 16 and 20, the prior art does not teach or make obvious a capping layer formed of an undoped semiconductor layer or a doped semiconductor layer that has a dopant concentration less than 15% of a dopant concentration of the bottom source/drain region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/Examiner, Art Unit 2893